This matter is now before this court on petition for rehearing. On reviewing the opinion filed herein, and the record, the court concludes that the opinion heretofore filed in this cause should be modified and supplemented to this extent: That the judgment of the trial court is reversed, with directions to the trial court to enter an order sustaining the motion for judgment on the record, in favor of the defendant, and dismissing the plaintiff's cause of action.
The petition for rehearing is denied.